DETAILED ACTION
This is a final Office action in response to the remarks filed 03/23/2022.

Status of Claims
Claims 23-42 are pending;
Claims 1-22 have been cancelled; 23-42 are currently amended;
Claims 23-38 and 40-42 are rejected; claim 39 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Compliant Amendment
The applicant's amendment filed 03/23/2022 is considered non-compliant because it fails to meet the requirements of 37 CFR 1.121(c)(2).  "All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of 'currently amended,' and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims."  In particular, the dependency of claim 40 has been changed (i.e., from claim 34 previously to claim 36 currently).  However, there is no marking indicating such change, thereby rendering the applicant's amendment filed 03/23/2022 non-compliant.  For the purpose of compact prosecution, the applicant's amendment filed 03/23/2022 is hereby entered and examined herein. 

Response to Arguments
The applicant's arguments with respect to the prior art rejections, based on Anderson et al. (US 5,529,274), hereinafter Anderson, Hall et al. (US 9,399,566 B2), hereinafter Hall, and Okano (JP 2-249893 A1), have been fully considered but they are not persuasive.
Firstly, the applicant argues that "Anderson is not concerned with balancing a load because there is never a change to the weight distribution of the sign being raised or lowered" (remarks, page 8, lines 1 and 2).  The Examiner respectfully disagrees as Anderson discloses that the user needs to manually adjust the relative positions of the main rail (Anderson: 5, fig 3) and the side rails (Anderson: 7, 9, fig 3) as precisely as possible to provide a total length equal to the width of the sign (Anderson: 1, fig 1) to be displayed, such that the sign will self-balance and hang horizontally (Anderson: col 2, lines 24-35).  It is clear to one of ordinary skill in the art that Anderson is indeed concerned with balancing a load.
Secondly, the applicant argues that "there would be no reason to combine Hall's teachings with Anderson to solve the balancing problems faced by the claimed invention" because "Hall is not concerned with the balancing required when a single line passes through a first and second pulley on the load being lifted" (remarks, page 9, lines 8-11).  The Examiner respectfully disagrees as Hall is specifically applied to teach an overhead mounting system (Hall: 130b, fig 33) for mounting inside a structure (Hall: col 19, line 49), wherein a plurality of lifting devices (Hall: 10, fig 33, col 19, lines 49-54) are adapted to be removably attached at multiple points along the overhead mounting system (Hall: col 19, lines 48-60).  In other words, Hall is not specifically applied "to solve the balancing problems."
Thirdly, the applicant argues that "combining the teachings of Okano would not solve the balancing problems faced by teach a line that passes downward from the drum, around the first pulley, around the second pulley and upward to the overhead mounting system" because "Okano does not have two pulleys through which a single line passes" (remarks, page 10, lines 1-6).  The Examiner respectfully disagrees as Anderson already discloses two pulleys (Anderson: 25, 27, fig 3) through which a single line (Anderson: 23, fig 3) passes.  Moreover, Hall teaches an overhead mounting system (Hall: 130b, fig 33).  Anderson, as modified by Hall, teaches "a line [Anderson: 23, fig 3] that passes downward from the drum [Anderson: 53, fig 3], around the first pulley [Anderson: 27, fig 3], around the second pulley [Anderson: 25, fig 3] and upward to the overhead mounting system [Hall: 130b, fig 33]."
Fourthly, the applicant argues that "even if properly combined, Okano and Hall with Anderson do not teach all of the elements recited in claims 23 and 34" (remarks, page 11, lines 8-15).  The Examiner respectfully disagrees as Anderson, as modified by Hall and Okano, fully teaches all limitations of claim 23 and all limitations of claim 34.  The applicant is hereby directed to the comprehensive discussions on pages 6-14 of the Office action mailed 11/23/2021 and on pages 8-16 of the current Office action.
The applicant's arguments with respect to the prior art rejections, based on Anderson, Hall, Okano, and Watts (US 10,511,747 B2), have been fully considered but they are not persuasive.
Firstly, the applicant argues that "one skilled in the art would not have looked to Watts to solve the problem of balancing a hanging beam by moving a carriage with a first and second pulley" because "Watts teaches a hand crank for raising and lowering counterweights, not for turning a screw in a threaded mechanism to move the position of a carriage with a first and second pulley relative to a hanging beam" (remarks, page 12, lines 10-17).  The Examiner respectfully disagrees as Watts is specifically applied to show that it is well known in the art that a power source may include an electric motor for automatic supply of power and a hand crank for manual supply of power in the event that the electric motor fails to operate (Watts: col 4, lines 30-33).  Since Okano already teaches an electric motor (Okano: 3, fig 1) for driving the threaded mechanism (Okano: 4b, 6, fig 1, see annotation), one of ordinary skill in the art would have been motivated to implement a hand crank (Watts: col 4, line 32) to the threaded mechanism in addition to the motor based on the teachings of Watts for the purpose of allowing manual leveling of the hanging beam.
Secondly, the applicant argues that "the hand crank of Watts is for raising and lowering counterweights" and "[r]aising and lowering counterweights is not moving a handing beam relative to a carriage" (remarks, page 12, lines 17-23).  As shown by Watts, implementing a power source with a motor and a hand crack is well known in the art and involves only routine skill in the art.  Regardless, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thirdly, the applicant argues that "Watts does not include a beam to be maintained in a level position" (remarks, page 12, lines 23 and 24).  However, Okano already teaches a hanging beam (Okano: 7, fig 1) to be maintained in a level position.
The applicant's arguments with respect to the prior art rejections, based on Anderson, Hall, Okano, and Morga et al. (US 9,469,171 B2), have been fully considered but they are not persuasive.
Firstly, the applicant argues that "[t]he addition of Morga to the cited combination of Anderson and Okano is improper because Morga teaches trailer hitches" and "it would not have been obvious to look to Morga to understand how to level a hanging beam used to lift objects within a structure, nor the conditions necessary to achieve a level lift… even if one skilled in the art would have thought to turn to Morga" (remarks, page 13, lines 4-11).  The Examiner respectfully disagrees as Morga is concerned with a leveling and lifting system (Morga: 2, fig 1, col 6, lines 20-64).  Moreover, Morga is specifically applied to teach a remote control unit (Morga: col 6, line 43), wherein the remote control unit is a smart phone (Morga: col 6, line 43), wherein a lifting controller is configured to communicate with and receive commands from the smart phone (Morga: col 6, lines 20-64).  Therefore, before the effective date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the remote control unit (Anderson: 15, fig 1) of Anderson as a smart phone (Morga: col 6, line 43) for the purpose of increasing the overall utility of the remote control unit by allowing the user to call and receive calls from other people for efficient communications while control the load-leveling hanging and lifting system.

Secondly, the applicant argues that "Morga does not teach a controller in a lifting device and a leveling controller" (remarks, page 13, lines 15 and 16).  However, Anderson, as modified by Okano, already teaches a controller (Anderson: 45, fig 7) in a lifting device (Anderson: 43, fig 7) and a leveling controller (Okano: 1, fig 1).
The prior art rejections of claims 23-38, 41, and 42 set forth in the Office action mailed 11/23/2021 are still deemed proper and therefore are maintained in the current Office action.
The applicant’s amendment to the dependency of claim 40 (i.e., from claim 34 previously to claim 36 currently) necessitates the new ground of rejection of claim 40 as set forth below in the current Office action.

Claim Objections
Claim 40 is objected to because of the following informality:
Claim 40, line 2, "and leveling" appears to be --and the leveling--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al. (US 9,399,566 B2), hereinafter Hall, and Okano (JP 2-249893 A1)1.
Regarding claim 23, Anderson discloses a load-leveling hanging and lifting system (21, fig 2) comprising: a ceiling attachment member (41, fig 3) for mounting inside a structure (col 1, lines 5-8, e.g., retail store); a line (23, fig 3) having a first end (23a, fig 3, see annotation, the left distal end of the line 23 attached to the ceiling attachment member 41) and a second end (23b, fig 3, see annotation, the right distal end of the line 23 attached to the drum 53), wherein the line is attached at the first end to the ceiling attachment member (see Figure 3); a lifting device (43, fig 3) comprising: a drum (53, fig 7) for winding and unwinding the line (see Figure 7, see col 2, lines 9-35), wherein the line is attached at the second end to the drum (see Figures 3 and 7); a motor (49, fig 7) coupled to the drum to apply a torque thereto (see Figure 7, see col 2, lines 24-35); a guide (52, fig 3, see annotation, the guide of the lifting device 43, also see Figure 7) to direct the line onto the drum (see Figure 7); and a controller (45, fig 7); a carriage (5, fig 3) with a first pulley (27, fig 3) and a second pulley (25, fig 3), wherein the line passes downward from the drum, around the first pulley, around the second pulley and upward to the ceiling attachment member (see Figure 3); and hanging members (7, 9, 11, fig 3) configured for attaching objects (1, 13, figs 1 & 3) thereto.


    PNG
    media_image1.png
    401
    756
    media_image1.png
    Greyscale

[AltContent: textbox (23a – First End)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (23b – Second End)]




[AltContent: textbox (52 – Guide)]

    PNG
    media_image2.png
    438
    474
    media_image2.png
    Greyscale



[AltContent: textbox (52 – Guide)]
[AltContent: arrow]



Anderson does not disclose the load-leveling hanging and lifting system, (1) wherein the load-leveling and lifting system further comprises: an overhead mounting system for mounting inside the structure; wherein the line is attached at the first end to the overhead mounting system; wherein the lifting device is attached to the overhead mounting system; wherein the line pass downward from the drum, around the first pulley, around the second pulley and upward to the overhead mounting system; wherein the first end of the line and the lifting device are adapted to removably attach at multiple points along the overhead mounting system; (2) wherein the load-leveling and lifting system further comprising: a hanging beam suspended from the carriage and configured for attaching multiple objects thereto; and a threaded mechanism mounted between the carriage and the hanging beam, wherein the threaded mechanism comprises a screw and a nut; wherein relative rotation between the screw and the nut is adapted to cause movement of the hanging beam relative to the carriage to thereby achieve a level condition.
With respect to the missing limitations (1) above, Hall teaches a hanging and lifting system (col 19, lines 48-60) comprising: an overhead mounting system (130b, fig 33) for mounting inside a structure (col 19, line 49); a plurality of lifting devices (10, fig 33, col 19, lines 49-54) attached to the overhead mounting system; wherein the plurality of lifting devices are adapted to be removably attach at multiple points along the overhead mounting system (col 19, lines 48-60).

    PNG
    media_image3.png
    364
    550
    media_image3.png
    Greyscale









Anderson and Hall are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to removably mount the ceiling attachment member (Anderson: 41, fig 3) and the lifting device (Anderson: 43, fig 3) to the ceiling (Anderson: 19, fig 3) of the structure (Anderson: col 1, lines 5-8, e.g., retail store) with an overhead mount system (Hall: 130b, fig 33), such that the line (Anderson: 23, fig 33) is attached at the first end to the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60), such that the lifting device (Anderson: 43, fig 3) is attached to the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60), such that the line pass downward from the drum, around the first pulley, around the second pulley and upward to the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60), and such that the first end of the line and the lifting device are adapted to removably attach at multiple points along the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60), as taught by Hall.  The motivation would have been to allow quick and easy mounting/dismounting of the ceiling attachment member and the lifting device from the ceiling of the structure.
With respect to the missing limitations (2) above, Okano teaches a load-leveling hanging and lifting system (translation, page 2, line 2, the automatic leveling device as shown in Figure 1) comprising: a carriage (4a, fig 1, see annotation, the upper carriage of the wire mounting bracket 4); a hanging beam (7, fig 1) suspended from the carriage and configured for attaching multiple objects (8, fig 1) thereto; hanging members (7a, fig 1, see annotation, the lower hanging members attached to the hanging beam 7) attached to the hanging beam for attaching the multiple objects thereto (see Figure 1); and a threaded mechanism (4b, 6, fig 1, see annotation, the reference number 4b refers to the lower nut of the wire mounting bracket 4 that meshes with the screw 6) mounted between the carriage and the hanging beam (see Figure 1), wherein the threaded mechanism comprises a screw (6, fig 1) and a nut (4b, fig 1, see annotation, the lower nut of the wire mounting bracket 4 that meshes with the screw 6); wherein relative rotation between the screw and the nut is adapted to cause movement of the hanging beam relative to the carriage to thereby achieve a level condition (translation, page 2, lines 6-8 and 14-19).


    PNG
    media_image4.png
    492
    384
    media_image4.png
    Greyscale



[AltContent: connector][AltContent: textbox (4a – Carriage)]

[AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: textbox (7a – Hanging Member)][AltContent: textbox (7a – Hanging Member)]

[AltContent: textbox (4b – Nut)]



Okano is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a hanging beam (Okano: 7, fig 1) between the carriage (Anderson: 5, fig 3) and the hanging members (Anderson: 7, 9, 11, fig 3), such that the hanging beam is suspended from the carriage and configured for attaching multiple objects thereto (Anderson: see Figure 3; Okano: see Figure 1), and provide a threaded mechanism (Okano: 4b, 6, fig 1, see annotation) between the carriage and the hanging beam with a leveling controller (Okano: 1, fig 1), a leveling motor (Okano: 3, fig 1), and a level indicator (Okano: 5, fig 1) attached to the hanging beam, such that relative rotation between the screw and the nut is adapted to cause movement of the hanging beam relative to the carriage to thereby achieve a level condition (Anderson: see Figure 3; Okano: see Figure 1, see translation, page 2, lines 6-8 and 14-19), as taught by Okano.  The motivation would have been to facilitate automatic leveling of the attached objects, such that the user does not need to spend time in leveling the attached objects manually.  Therefore, it would have been obvious to combine Anderson, Hall, and Okano to obtain the invention as specified in claim 23.
Accordingly, Anderson, as modified by Hall and Okano with respect to claim 23, teaches a load-leveling hanging and lifting system (Anderson: 21, fig 2) comprising: an overhead mounting system (Hall: 130b, fig 33) for mounting inside a structure (Anderson: col 1, lines 5-8, e.g., retail store; Hall: col 19, line 49); a line (Anderson: 23, fig 3) having a first end (Anderson: 23a, fig 3, see annotation, the left distal end of the line 23 attached to the ceiling attachment member 41) and a second end (Anderson: 23b, fig 3, see annotation, the right distal end of the line 23 attached to the drum 53), wherein the line is attached at the first end to the overhead mounting member (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60); a lifting device (Anderson: 43, fig 3) attached to the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60) and comprising: a drum (Anderson: 53, fig 7) for winding and unwinding the line (Anderson: see Figure 7, see col 2, lines 9-35), wherein the line is attached at the second end to the drum (Anderson: see Figures 3 and 7); a motor (Anderson: 49, fig 7) coupled to the drum to apply a torque thereto (Anderson: see Figure 7, see col 2, lines 24-35); a guide (Anderson: 52, fig 3, see annotation, the guide of the lifting device 43, also see Figure 7) to direct the line onto the drum (Anderson: see Figure 7); and a controller (Anderson: 45, fig 7); a carriage (Anderson: 5, fig 3) with a first pulley (Anderson: 27, fig 3) and a second pulley (Anderson: 25, fig 3), wherein the line passes downward from the drum, around the first pulley, around the second pulley and upward to the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60); a hanging beam (Okano: 7, fig 1) suspended from the carriage and configured for attaching multiple objects thereto (Anderson: see Figure 3; Okano: see Figure 1); and a threaded mechanism (Okano: 4b, 6, fig 1, see annotation, the reference number 4b refers to the lower nut of the wire mounting bracket 4 that meshes with the screw 6) mounted between the carriage and the hanging beam (Anderson: see Figure 3; Okano: see Figure 1), wherein the threaded mechanism comprises a screw (Okano: 6, fig 1) and a nut (Okano: 4b, fig 1, see annotation, the lower nut of the wire mounting bracket 4 that meshes with the screw 6); wherein relative rotation between the screw and the nut is adapted to cause movement of the hanging beam relative to the carriage to thereby achieve a level condition (Okano: translation, page 2, lines 6-8 and 14-19); wherein the first end of the line and the lifting device are adapted to removably attach at multiple points along the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60).
Regarding claim 24, the load-leveling hanging and lifting system further comprising a level indicator (Okano: 5, fig 1).
Regarding claim 34, Anderson, as modified by Hall and Okano (see above discussions with respect to claim 23), teaches a load-leveling hanging and lifting system (Anderson: 21, fig 2) comprising: an overhead mounting system (Hall: 130b, fig 33) for mounting inside a structure (Anderson: col 1, lines 5-8, e.g., retail store; Hall: col 19, line 49); a line (Anderson: 23, fig 3) having a first end (Anderson: 23a, fig 3, see annotation, the left distal end of the line 23 attached to the ceiling attachment member 41) and a second end (Anderson: 23b, fig 3, see annotation, the right distal end of the line 23 attached to the drum 53), wherein the line is attached at the first end to the overhead mounting member (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60); a lifting device (Anderson: 43, fig 3) attached to the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60) and comprising: a drum (Anderson: 53, fig 7) for winding and unwinding the line (Anderson: see Figure 7, see col 2, lines 9-35), wherein the line is attached at the second end to the drum (Anderson: see Figures 3 and 7); a motor (Anderson: 49, fig 7) coupled to the drum to apply a torque thereto (Anderson: see Figure 7, see col 2, lines 24-35); a guide (Anderson: 52, fig 3, see annotation, the guide of the lifting device 43, also see Figure 7) to direct the line onto the drum (Anderson: see Figure 7); and a controller (Anderson: 45, fig 7); a carriage (Anderson: 5, fig 3) with a first pulley (Anderson: 27, fig 3) and a second pulley (Anderson: 25, fig 3), wherein the line passes downward from the drum, around the first pulley, around the second pulley and upward to the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60); a hanging beam (Okano: 7, fig 1) suspended from the carriage and configured for attaching multiple objects thereto (Anderson: see Figure 3; Okano: see Figure 1); and a threaded mechanism (Okano: 4b, 6, fig 1, see annotation, the reference number 4b refers to the lower nut of the wire mounting bracket 4 that meshes with the screw 6) mounted between the carriage and the hanging beam (Anderson: see Figure 3; Okano: see Figure 1), wherein the threaded mechanism comprises a screw (Okano: 6, fig 1) and a nut (Okano: 4b, fig 1, see annotation, the lower nut of the wire mounting bracket 4 that meshes with the screw 6); a leveling motor (Okano: 3, fig 1) attached to the threaded mechanism;  a leveling controller (Okano: 1, fig 1); wherein relative rotation between the screw and the nut is adapted to cause movement of the hanging beam relative to the carriage to thereby achieve a level condition (Okano: translation, page 2, lines 6-8 and 14-19); wherein the first end of the line and the lifting device are adapted to removably attach to the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60) and the overhead mounting system is adapted to enable the first end of the line and the lifting device to be positioned at multiple points along the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60).
Regarding claim 35, the load-leveling hanging and lifting system further comprising a level indicator (Okano: 5, fig 1).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al.          (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), and Votolato           (US 9,691,304 B2).
Regarding claim 25, Anderson, as modified by Hall and Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system, wherein the level indicator is a spirit level.
Votolato teaches a load-leveling hanging and lifting system (10, fig 2) comprising: a level indicator (28, fig 2), wherein the level indicator is a spirit level (col 3, lines 27-29).

    PNG
    media_image5.png
    470
    606
    media_image5.png
    Greyscale










Votolato is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach a spirit level (Votolato: 28, fig 1, col 3, lines 27-29) to the carriage (Anderson: 5, fig 3) as taught by Votolato.  The motivation would have been to conveniently provide an instant visualization as to whether or not the attached objects are level before being lifted.  Therefore, it would have been obvious to combine Anderson, Hall, Okano, and Votolato to obtain the invention as specified in claim 25.

Claims 26-30, 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al. (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), Ballenger (US 3,924,751), and Ellis et al. (GB 2412002 A)2, hereinafter Ellis.
Regarding claim 26, Anderson, as modified by Hall and Okano with respect to claim 23, teaches the load-leveling hanging and lifting system further comprising a first plurality of hanging elements (Anderson: 10, fig 6, also see Figures 3 and 5) attached to a front side (Okano: see Figure 1; Anderson: see Figures 3-6) of the hanging beam and a second plurality of hanging elements (Anderson: 10, fig 6, also see Figures 3 and 5) attached to a back side of the hanging beam (Okano: see Figure 1; Anderson: see Figures 3-6).
Anderson, as modified by Hall and Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system further comprising a first plurality of hooks on a front side of the hanging beam and a second plurality of hooks on a back side of the hanging beam.


Ballenger teaches a hanging and lifting system (10, fig 1) comprising: a hanging beam (12, fig 3); a first plurality of hooks (20, fig 3, col 3, lines 21-27 and 57-62, the hooks 20 can be welded to the front surface 16) on a front side (16, fig 13) of the hanging beam for attachment of multiple objects (see Figures 1 and 3), and a second plurality of hooks (22, fig 3, col 3, lines 21-27 and 57-62, the hooks 22 can be welded to the rear surface 18) on a back side (18, fig 3) of the hanging beam for attachment of multiple objects (see Figures 1 and 3).

    PNG
    media_image6.png
    539
    583
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    367
    442
    media_image7.png
    Greyscale









It is well known in the art that hooks are conventional hangers for hanging a variety of objects.  For example, Ballenger explicitly teaches that hooks (20, 22, fig 3) are configured to hang bicycles (see Figure 1, see col 3, lines 45-49); and Ellis explicitly teaches that hooks (54, fig 2) are configured to hang signs (30, fig 2, page 5, lines 1-7).



    PNG
    media_image8.png
    699
    708
    media_image8.png
    Greyscale










Ballenger and Ellis are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the hanging elements (Anderson: 10, fig 6) as a first plurality of hooks (Ballenger: 20, fig 3) on a front side of the hanging beam (Okano: 7, fig 1) and a second plurality of hooks (Ballenger: 22, fig 3) on a back side of the hanging beam (Ballenger: col 3, lines 21-27 and 57-62, the hooks 20, 22 can be welded to the front surface 16 and the rear surface 18, respectively) as taught by Ballenger.  The motivation would have been to accommodate a variety of objects to be lifted with hooks, thereby increasing the utility of the load-leveling hanging and lifting system, and/or to allow convenient replacement of signs with hooks.  Therefore, it would have been obvious to combine Anderson, Hall, Okano, Ballenger, and Ellis to obtain the invention as specified in claim 26.

Regarding claim 27, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein each hook (Ballenger: 20, 22, fig 3) is stamped from the front side or the back side of the hanging beam.
Note that the limitations "each hook is stamped from the front side or the back side of the hanging beam" of claim 27 are product-by-process limitations, i.e., "each hook" being product whereas "is stamped from the front side or the back side of the hanging beam" being process, thereby rendering claim 27 as a product-by-process claim.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As discussed above, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the product, i.e., each hook (Ballenger: 20, 22, fig 3).  Therefore, claim 27 is unpatentable regardless of the process of production, i.e., how each hook is formed or made.
Regarding claim 28, wherein the first plurality of hooks and the second plurality of hooks are arranged in groups (Ballenger: see Figures 1 and 3, e.g., one front hook 20 and one rear hook 22 form a group and so the hooks 20, 22 as shown in Figures 1 and 3 define two groups).
Regarding claim 29, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein each group comprises one hook from the first plurality of hooks on the front side of the hanging beam and one hook from the second plurality of hooks on the back side of the hanging beam (Ballenger: see Figures 1 and 3, e.g., one front hook 20 and one rear hook 22 form a group and so the hooks 20, 22 as shown in Figures 1 and 3 define two groups).
Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), does not explicitly teach the load-leveling hanging and lifting system, wherein each group comprises two hooks from the first plurality of hooks on the front side of the hanging beam and two hooks from the second plurality of hooks on the back side of the hanging beam.
Since Ballenger expressly teaches that any number of hooks could be provided for hanging objects (Ballenger: col 7, lines 32-37), it would have been an obvious matter of design choice to one of ordinary skill in the art to form each group of hooks (Ballenger: 20, 22, fig 3) with two hooks (Ballenger: 20, fig 3) from the first plurality of hooks on the front side of the hanging beam and two hooks (Ballenger: 22, fig 3) from the second plurality of hooks on the back side of the hanging beam, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would have been to accommodate signs with different mounting locations.  Therefore, it would have been obvious to modify the combination of Anderson, Hall, Okano, Ballenger, and Ellis to obtain the invention as specified in claim 29.
Regarding claim 30, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), does not teach the load-leveling hanging and lifting system further comprising three groups of hooks.
Since Ballenger expressly teaches that any number of hooks could be provided for hanging objects (Ballenger: col 7, lines 32-37), it would have been an obvious matter of design choice to one of ordinary skill in the art to additionally provide three groups of hooks (Ballenger: 20, 22, fig 3), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would have been to accommodate signs with different mounting locations.  Therefore, it would have been obvious to modify the combination of Anderson, Hall, Okano, Ballenger, and Ellis to obtain the invention as specified in claim 30.
Regarding claim 33, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein the hanging beam is configured to hold and lift bicycles (Ballenger: see Figure 1; Anderson: see Figure 2; Okano: see Figure 1).
Regarding claim 37, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, further comprising a first plurality of hooks (Ballenger: 20, fig 3, col 3, lines 21-27 and 57-62, the hooks 20 can be welded to the front surface 16) on a front side of the hanging beam and a second plurality of hooks (Ballenger: 22, fig 3, col 3, lines 21-27 and 57-62, the hooks 22 can be welded to the rear surface 18) on a back side of the hanging beam (Ballenger: see Figures 1 and 3; Okano: see Figure 1; Anderson: see Figure 5).
Regarding claim 38, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein each hook (Ballenger: 20, 22, fig 3) is stamped from the front side of the hanging beam or the back side of the hanging beam (see above discussions of product-by-process claim with respect to claim 27).

Claims 31 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al. (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), and Watts              (US 10,511,747 B2).
Regarding claim 31, Anderson, as modified by Hall and Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system further comprising a hand crank attached to the threaded mechanism.
Watts teaches a hanging apparatus (see Figure 4B) comprising: a power source (404, fig 4B) including a motor (col 4, line 32) and a hand crank (col 4, line 32).

    PNG
    media_image9.png
    116
    689
    media_image9.png
    Greyscale




Watts is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach a hand crank (Watts: col 4, line 32) to the threaded mechanism (Okano: 4b, 6, fig 1, see annotation) in addition to the motor (Okano: 3, fig 1) as taught by Watts.  The motivation would have been to allow manual leveling of the hanging beam should the user prefer to adjust the inclination themselves.  Therefore, it would have been obvious to combine Anderson, Hall, Okano, and Watts to obtain the invention as specified in claim 31.
Regarding claim 42, Anderson, as modified by Hall, Okano, and Watts (see above discussions with respect to claims 23 and 31), teaches the load-leveling hanging and lifting system further comprising a hand crank (Watts: col 4, line 32) for turning the screw to achieve a level condition in the event that the leveling motor loses power (Okano: see Figure 1).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al.          (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), and Morga et al.    (US 9,469,171 B2), hereinafter Morga.
Regarding claim 32, Anderson, as modified by Hall and Okano with respect to claim 23, teaches the load-leveling hanging and lifting system, wherein the controller is configured to communicate with and receive commands from a remote control unit (Anderson: 15, fig 1, col 2, lines 18-20).
Anderson, as modified by Hall and Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system, wherein the controller is configured to communicate with and receive commands from a smart phone.


Morga teaches a leveling and lifting system (2, fig 1) comprising: a lifting controller configured to communicate with and receive commands from a smart phone (col 6, lines 20-64, the cell phone is wirelessly connected to the one or more controllers for the lifting device and is used to view movement of the hitch device and control the movement of the hitch device, therefore, the cell phone is a smart phone).

    PNG
    media_image10.png
    116
    690
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    147
    692
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    148
    684
    media_image12.png
    Greyscale



Morga is analogous art because it is at least from the same filed of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the remote control unit (Anderson: 15, fig 1) as a smart phone (Morga: col 6, line 43), such that the controller is configured to communicate with and receive commands from the smart phone (Morga: col 6, lines 20-64; Anderson: col 2, lines 18-20), as taught by Morga.  The motivation would have been to allow the user to call and receive calls from other people for efficient communication while control the load-leveling hanging and lifting system via a smart phone, thereby increasing the overall utility of the remote control unit.  Therefore, it would have been obvious to combine Anderson, Hall, Okano, and Morga to obtain the invention as specified in claim 32.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al.          (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), and Levine             (US 2018/0014989 A1).
Regarding claim 36, Anderson, as modified by Hall and Okano (see above discussions with respect to claim 23), does not explicitly teach the load-leveling hanging and lifting system, wherein the level indicator is an accelerometer.
Levine teaches an apparatus (100, fig 1) comprising: a level indicator (561, fig 22), wherein the level indicator is an accelerometer (paragraph 0073, lines 7-12).

    PNG
    media_image13.png
    190
    704
    media_image13.png
    Greyscale




Levine is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the level indicator (Okano: 5, fig 1) as an accelerometer (Levine: paragraph 0073, lines 7-12) as taught by Levine.  The motivation would have been to allow the user to also know the acceleration of the hanging beam when the motor is actuated to better control the moving speed of the hanging beam.  Therefore, it would have been obvious to combine Anderson, Hall, Okano, and Levine to obtain the invention as specified in claim 36.


Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al.          (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), Levine                    (US 2018/0014989 A1), and Morga et al. (US 9,469,171 B2), hereinafter Morga.
Regarding claim 40, Anderson, as modified by Hall, Okano, and Levine (see above discussions with respect to claims 23 and 36), teaches the load-leveling hanging and lifting system, wherein the controller of the lifting device is adapted to communicate with and receive commands from a remote control unit (Anderson: 15, fig 1, col 2, lines 18-20).
Anderson, as modified by Hall, Okano, and Levine (see above discussions with respect to claims 23 and 36), does not teach the load-leveling hanging and lifting system, wherein both the controller of the lifting device and leveling controller are adapted to communicate with and receive commands from a smart phone.

    PNG
    media_image10.png
    116
    690
    media_image10.png
    Greyscale
Morga teaches a leveling and lifting system (2, fig 1) comprising: a plurality of lifting and leveling controllers configured to communicate with and receive commands from a smart phone (col 6, lines 20-64, the cell phone is wirelessly connected to the one or more controllers for the lifting device and is used to view movement of the hitch device and control the movement of the hitch device, therefore, the cell phone is a smart phone).


    PNG
    media_image11.png
    147
    692
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    148
    684
    media_image12.png
    Greyscale




Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the remote control unit (Anderson: 15, fig 1) as a smart phone (Morga: col 6, line 43) and have both the controller (Anderson: 45, fig 7) of the lifting device (Anderson: 43, fig 7) and the leveling controller (Okano: 1, fig 1) adapted to communicate with and receive commands from the smart phone (Morga: col 6, lines 20-64; Anderson: col 2, lines 18-20), as taught by Morga.  The motivation would have been to allow the user to call and receive calls from other people for efficient communication while control all aspects of the load-leveling hanging and lifting system via one smart phone, thereby increasing the overall utility of the remote control unit.  Therefore, it would have been obvious to combine Anderson, Hall, Okano, Levine, and Morga to obtain the invention as specified in claim 40.
Regarding claim 41, Anderson, as modified by Hall, Okano, Morga, and Levine (see above discussions with respect to claims 23, 36, and 40), teaches the load-leveling hanging and lifting system, wherein the leveling motor starts upon a command received from a smart phone (Morga: col 6, lines 20-64; Anderson: col 2, lines 18-20) and stops when the accelerometer indicates that the hanging beam is in a level condition (Okano: translation, page 2, lines 14-34).


Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Okano, including a machine translation, was provided in the Office action mailed 04/06/2020. 
        2 A copy of Ellis was provided in the Office action mailed 08/11/2021.